sister, and Ball. The victim testified that after telling her to stop making
                 noise, Ball grabbed her arms, pushed her toward a closet, and eventually
                 punched her twice in the face—once on the lip causing it to bleed, and a
                 second time on her cheek. The victim's half-sister testified that she did
                 not witness the attack, but that she saw the victim immediately after Ball
                 left the room and saw the victim's bloody lip, which was not bleeding
                 before Ball entered the room. Celeste Gregg, a school nurse, testified that
                 the victim was brought to her office the following day and, among other
                 things, had a swollen lip. Gregg testified, based on her own experiences,
                 that the injury did not appear to be consistent with a lip that had been
                 bitten and that the injury appeared to be fresh, "within the last 24 hours."
                 Shannon Edwards, a registered nurse, also testified that she saw the
                 victim the day after the incident and observed "several small cuts inside
                 the cheek on the top and the bottom and they were open." Like Gregg,
                 Edwards stated that based on her own experiences, she "wouldn't
                 consider" the victim's mouth wounds as being self-inflicted. Photographs
                 of the victim's injuries were provided to the jury.
                             Circumstantial evidence alone may sustain a conviction.
                 Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003). It is for
                 the jury to determine the weight and credibility to give conflicting
                 testimony, McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992), and
                 a jury's verdict will not be disturbed on appeal where, as here, sufficient
                 evidence supports the verdict, Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20,
                 20 (1981); see also NRS 200.508(1)(b). Therefore, we conclude that Ball's
                 contention is without merit.
                             Second, Ball contends that the district court erred by
                 overruling his objections and allowing the State to introduce improper lay

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                    opinion testimony from two witnesses regarding the timing and nature of
                    the victim's injuries. Ball claims that the testimony from Gregg and
                    Edwards, noted above, amounted to expert testimony and exceeded the
                    scope allowed by NRS 50.265 for lay witness opinion. We conclude that
                    the district court did not abuse its discretion by admitting the testimony of
                    Greggs and Edwards because it was within their lay experience as it was
                    based on their own experiences and observation of the victim's injuries
                    and did not constitute expert testimony. 2 See Mclellan v. State, 124 Nev.
263, 267, 182 P.3d 106, 109 (2008) (stating that district court's decision to
                    admit or exclude evidence is reviewed for an abuse of discretion; see also
                    Watson v. State,     94 Nev. 261, 264, 578 P.2d 753, 756 (1978) ("The
                    admissibility and competency of opinion testimony, either expert or non-
                    expert, is largely discretionary with the trial court.").
                                   Third Ball contends that the State committed misconduct
                    during trial by changing its theory of prosecution without notice. Ball
                    claims that the State never alleged that he committed child abuse, neglect
                    or endangerment by scratching the victim's arms yet presented evidence
                    and argued during its closing and rebuttal argument that the jury could
                    find him guilty of the charged offense if it found that he did. Ball concedes
                    that he failed to object below but argues that we should review the issue
                    for plain error.     See NRS 178.602 ("Plain errors or defects affecting
                    substantial rights may be noticed although they were not brought to the


                          2 Ballalso claims that Detective Monique Bulmer's alleged opinion
                    that Ball was arrogant was improper lay witness opinion testimony. Ball,
                    however, offers no argument in support of this claim, therefore, we need
                    not address it. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6
                    (1987).


SUPREME COURT
         OF
      NEVADA
                                                            3
(0) 1.947A    en)
                attention of the court."); see also Grey v. State, 124 Nev. 110, 120, 178 P.3d
154, 161 (2008) ("Failure to object below generally precludes review by this
                court; however, we may address plain error and constitutional error sua
                sponte." (internal quotation marks omitted)). Our review of the record
                reveals that the State never argued that the scratches amounted to child
                abuse, instead arguing and demonstrating that Ball committed the offense
                of child abuse, neglect or endangerment by punching the victim "in the
                mouth and face," as alleged in the charging document. We conclude that
                Ball has not demonstrated plain error entitling him to the reversal of his
                conviction.   See Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003)
                (when reviewing for plain error, "the burden is on the defendant to show
                actual prejudice or a miscarriage of justice").
                              Fourth, Ball contends that the district court erred by rejecting
                his proposed jury instruction on corporal punishment where the
                instruction provided did "not adequately advise[            I that corporal
                punishment is a defense to child abuse." During the settling of jury
                instructions, Ball informed the district court that he was withdrawing
                several previously proposed instructions, including the corporal
                punishment instruction, "because I believe they have been incorporated in
                the jury instructions that you have." We therefore conclude that Ball
                waived any challenge to the instruction given or the failure to give his
                proposed instruction.
                              Fifth, Ball contends that the district court erred by allowing
                the victim's half-sister's father, Calvin Jones, to act as the half-sister's
                attendant during her testimony pursuant to NRS 178.571(2) because
                Jones was on the State's witness list and had not yet testified, and he "was
                an alternate source of' the victim's injuries. We conclude that no relief is

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) (947A
                 warranted for two reasons. Ball has changed the theory underlying his
                 objection below, which was that NRS 178.571 did not apply to this case.
                 We therefore need not consider his argument on appeal.              See Ford v.
                 Warden, 111 Nev. 872, 884, 901 P.2d 123, 130 (1995) (stating that
                 appellant "cannot change [his] theory underlying an assignment of error
                 on appeal"); see also Pantano v. State, 122 Nev. 782, 795 n.28, 138 P.3d
477, 485 n.28 (2006) (stating that "failure to specifically object on the
                 grounds urged on appeal preclude[s] appellate consideration on the
                 grounds not raised below"). Further, Jones was never called to testify
                 during the trial, and therefore, the fact that he was not examined and
                 cross-examined before any other witness testified did not result in actual
                 prejudice or a miscarriage of justice. See Green, 119 Nev. at 545, 80 P.3d
                 at 95 (describing plain-error review).
                                Sixth, Ball contends that the district court violated his right to
                 due process by limiting his ability to present evidence of the victim's
                 behavior days earlier in Minnesota that resulted in her getting punched in
                 the face by her half-sister's father and grandmother. The district court
                 determined that evidence that the victim had been punched in the face
                 days earlier was relevant and admissible, but that evidence regarding the
                 reasons for the beatings in Minnesota were collateral and irrelevant.         See
                 NRS 48.025(2) ("Evidence which is not relevant is not admissible."). We
                 agree and conclude that the district court did not abuse its discretion.      See
                 Mclellan, 124 Nev. at 267, 182 P.3d at 109 (stating that district court's
                 decision to admit or exclude evidence is reviewed for an abuse of
                 discretion).




SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    e
                             Finally, Ball contends that cumulative error deprived him of a
                 fair trial and requires the reversal of his conviction. Because we found no
                 error, there are no errors to cumulate. Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.



                                                    P ro°
                                                       0-ut
                                                     Parragui




                  CHERRY, J., dissenting:

                             Due to the number of issues raised in this appeal, I would
                 order full briefing and then determine whether oral argument is
                 appropriate in this case. Therefore, I respectfully dissent.




                                                     CL
                                                     Cherry
                                                                                   J.




                 cc:   Hon. Michael Villani, District Judge
                       Clark County Public Defender
                       Attorney General/Carson. City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e